Citation Nr: 1704210	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  What evaluation is warranted for a left foot callus since July 13, 2014?


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned in January 2015.  A transcript of the hearing is associated with the claims file.  

In April 2015, the Board denied entitlement to service connection for an acquired psychiatric disorder; denied an evaluation greater than 10 percent for a left foot callus for the period from May 5, 2010 to July 13, 2014; and denied entitlement to an effective date prior to September 13, 2010 for an award of nonservice-connected pension benefits.  The Board remanded the issue of what rating is warranted for the left foot callus since July 13, 2014.  

The Veteran subsequently appealed the Board's decision.  By Order dated in February 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (joint motion), vacating the Board's decision as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and remanding the matter.  The appeal as to the remaining issues was dismissed.  

In August 2016, the attorney submitted additional argument and evidence with a waiver of RO consideration.  

In November 2016, the attorney requested to cancel any pending Freedom of Information Act requests.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.   


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence of record corroborates his reports of in-service personal trauma.  

2.  Medical evidence establishes a current diagnosis of PTSD related to in-service stressors.

3.  For the period since July 13, 2014, the Veteran's left foot callus has not been manifested by symptoms which more nearly approximate a severe unilateral flatfoot.  


CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  For the period since July 13, 2014, the criteria for an evaluation in excess of 20 percent for a left foot callus have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection for an acquired psychiatric disorder, to include PTSD
	
The Veteran contends that service connection is warranted for PTSD related to in-service personal trauma.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a claim for posttraumatic stress disorder that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Effective March 19, 2015, VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). The provisions of the final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was certified to the Board in December 2014 and the provisions of DSM-5 are for application. 

As discussed, this issue was denied by the Board in April 2015 and that decision was subsequently vacated by the Court.  Pursuant to the joint motion, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases.  Specifically, that in determining there was no corroboration of any in-service stressor, the Board failed to discuss how 38 C.F.R. § 3.304(f)(5) applied to a statement from the Veteran's spouse.  

The Veteran initially reported his stressor as physical abuse and harassment by his drill instructor while attending advanced individual training at Aberdeen Proving Ground.  He later reported military sexual trauma by three fellow soldiers.  

The Veteran was afforded a VA psychiatric examination in September 2010.  The report referenced VA treatment records that included diagnoses of posttraumatic stress disorder civilian and military noncombat trauma, rule out posttraumatic stress disorder, rule out dysthymia, rule out psychosis, alcohol abuse, and depressive disorder not otherwise specified.  Following review of the record and after conducting a diagnostic psychiatric examination, it was the psychiatrist's opinion that the Veteran met the diagnostic criteria for Axis I diagnoses of alcohol dependence, cannabis abuse and nicotine dependence.  The Veteran also met the diagnostic criteria for an antisocial personality disorder.  The examiner stated that the Axis I diagnoses were not caused by or a result of the events claimed during active duty.  Her rationale was that the substance related conditions and personality disorders had a strong genetic component.  

In a November 2010 statement, the Veteran's wife stated that she noticed a personality change in her husband during active duty in 1995.  She noted that when their first daughter was born, the Veteran became very quiet and distant.  He withdrew and his temper increased.  After moving from Maryland to Texas, his temper reportedly grew and he was no longer the "happy guy" she married.  She wished he could be the husband she married who was happy and free of all the demons that have been chasing him since he arrived in Maryland.  She described how the Veteran became paranoid and would not let their children play outside.  She also noted his sleep difficulties and hypervigilance.  

VA treatment records dated in May 2012 note a history of physical abuse in childhood and the military, and include an assessment of childhood PTSD and alcohol dependence.

The Veteran was afforded a VA examination in March 2013.  At that time, he denied experiencing any type of abuse prior to his military service.  The examination findings led the examiner to conclude that the Veteran did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed alcohol abuse, cannabis abuse, and a personality disorder not otherwise specified with antisocial traits.  A Structured Interview of Malingered Symptomatology score revealed that the Veteran was feigning or exaggerating some symptoms.  The examiner opined that it was less likely than not that the Veteran's records supported the occurrence of a personal assault.  The examiner could not find reference to or markers of any assault.  The examiner also opined that the Veteran's substance abuse less likely than not had onset in service or were aggravated beyond their normal progression by service.  

In April 2013, the Veteran submitted a lay statement from his friend, J.B., who described the appellant's current symptoms and reported difficulties with his drill sergeant in service.  

A February 2014 PTSD disability benefits questionnaire from Dr. J.L., a VA staff psychiatrist, diagnosed PTSD, alcohol abuse as a complication of PTSD, depression not otherwise specified, and a psychotic disorder not otherwise specified secondary to PTSD.  The Veteran noted that his father had been murdered.  He also resented what he felt was abuse and mistreatment while on active duty.  The examiner described the appellant's symptoms, but did not render an opinion addressing the etiology of the PTSD.  

The Veteran also submitted statements from his VA providers - Dr. J.L. (psychiatrist) and Dr. A.W. (psychologist) in December 2014.  These noted PTSD and related the disorder to the Veteran's service experiences.

An April 2015 statement from Dr. J.L. certifies that the Veteran is being treated for PTSD, depressive disorder not otherwise specified, and a history of polysubstance dependence, early remission in a controlled environment.  

In August 2016, the Veteran submitted a private medical report from a licensed clinical psychologist, Dr. P.P.  The psychologist stated that he reviewed the entire claims folder, conducted a phone interview with the Veteran, and asked specific questions related to his reported trauma.  It was Dr. P's his professional opinion that the Veteran met the full criteria for PTSD under both DSM-IV and DSM-5.  Further, he opined that more likely than not, the Veteran experienced the reported traumatic events during his military service and that as a result of these events, it was at least as likely as not that he developed service-connected PTSD.   

As set forth, the record contains medical evidence indicating that the Veteran does not meet the criteria for PTSD and medical evidence indicating that he does.  The August 2016 private opinion discusses the applicable diagnostic criteria in detail and is considered to establish a current diagnosis.  

On review, the record contains some inconsistent information regarding whether the Veteran suffered abuse prior to military service.  Regardless, the question in this case is whether the reported in-service stressors are sufficiently corroborated and if so, whether the current diagnosis of posttraumatic stress disorder is related to same.  

The Veteran's reported stressors are not documented in the service record.  The attorney argues that there is credible supporting evidence to establish that the claimed assaults occurred.  See 38 C.F.R. § 3.304(f)(5).

Service personnel records show the Veteran was stationed at Aberdeen Proving Ground from June to October 1995 for advanced individual training.  Of record is a news article indicating that the drill sergeant who reportedly abused the appellant was later convicted for the rape of six female service members.  Information obtained online from a decision issued by the United States Army Court of Military Appeals indicates that the drill sergeant in question was a member of the Veteran's unit.  This evidence tends to lend credence to the harassment claims.  Additionally, Dr. P.P. found it was more likely than not that the event occurred despite its absence in the military record.  He stated:

That [the drill sergeant] would do such a thing is not far-fetched or difficult to believe.  Indeed, such an abuse of power is wholly and entirely consistent with the personality of an individual, like [the drill sergeant], who has been convicted of multiple rapes.  

Regarding the claimed military sexual trauma, Dr. P.P. cited statistics indicating that very few males come forward to report such events.  He further stated that "[i]n view of the perceived humiliating stigma that most male victims report feeling in response to such an event, it does not appear plausible in the least that [the Veteran] would falsely report this sexual assault."  

Also in support of the claimed stressors, the attorney notes that service records show the Veteran was absent without leave for two days in January 1998.  

The November 2010 statement from the Veteran's wife reports that she noticed personality changes beginning in 1995 while they were stationed in Maryland.  While the appellant's spouse is not competent to diagnose a psychiatric disorder, she is competent to report her behavioral observations of the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  

Considering the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record corroborates the Veteran's reports of in-service personal trauma.  See 38 C.F.R. § 3.102.  

Having found evidence of an in-service stressor, the Board must consider whether there is a link between the stressor and the currently diagnosed PTSD.  The VA examinations either did not find a diagnosis or evidence of the claimed stressors and they are not probative as to this question.  The record, however, does contain positive nexus statements from a VA psychiatrist and a VA psychologist, as well as the August 2016 private examination report.  The August 2016 report was based on a review of the claims folder and interview with the Veteran.  The conclusions were supported by adequate rationale and are considered probative.  Accordingly, service connection is warranted for posttraumatic stress disorder.  

Personality disorders are not diseases within the meaning of applicable legislation governing the award of compensation benefits.  Hence, as a matter of law the diagnosed personality disorder cannot be service connected.  38 C.F.R. § 3.303(c).  

Evaluation for left foot callus from July 13, 2014

As discussed in the introduction, in April 2015, the Board denied entitlement to a rating greater than 10 percent for a left foot callus for the period from May 5, 2010 to July 13, 2014.  The rating issue currently for consideration is limited to the period since July 13, 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

At the outset, the Veteran is service-connected for a left foot callus only.  He is not service-connected for any other impairment of the left foot.  The RO evaluated the left foot callus as analogous to flatfoot.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.)

Pursuant to the rating schedule, unilateral flatfoot is evaluated as follows moderate symptoms with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (10 percent); severe symptoms with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA records show complaints related to the right foot in August and September 2014.  Complaints related to the left foot were not noted.  

The Veteran underwent a VA examination in September 2015.  The electronic claims folder was reviewed.  Regarding current limitations, the Veteran stated that he could not stand or walk for long periods of time.  The examiner noted that these symptoms were most likely due to issues other than the service-connected callus.  The Veteran underwent occasional paring of the callus, with the last time reportedly being in 2014.  He also reported that his podiatrist suggested wearing Airmax Nike shoes with hard soles for support and to relieve the pressure but the appellant alleged that he could not afford those shoes.  He generally wore backless, slide-type sandals and only wore shoes if he had to do a lot of walking.  He had a pair of running shoes with inserts and they helped when he was using them.  Physical examination of the left foot revealed a superficial linear, approximately two centimeters long, slight thickening in the skin overlying the second metatarsal head.  It was soft, pliable, and nontender without current hyperkeratosis/callus.  The diagnosis was service-connected left foot callus (plantar aspect) - resolved, with minimal residuals.  The examiner stated that the left foot callus residual did not limit foot range of motion or result in impaired function of the Veteran's foot.  His shoes showed symmetric mild wearing down at the lateral aspects of both heels.  The examiner further stated that the disability benefits questionnaire pertaining to the foot was not indicated for the evaluation or documentation of the left foot callus.  

For the period since July 13, 2014, the disability picture pertaining to the Veteran's left foot callus does not meet or more nearly approximate the rating criteria for a 20 percent rating under Diagnostic Code 5276.  On review, the left foot callus is manifested by no more than minimal residuals and is not productive of limited motion or impaired function of the foot.  There is no indication that the Veteran's left foot callus causes marked deformity, pain on manipulation and use accentuated or indications of swelling on use.  The Board acknowledges that "characteristic callosities" are listed in the rating criteria for the 20 percent rating under Diagnostic Code 5276.  In this case, however, the callus is being rated as analogous to flat feet and the presence of a callus, in and of itself, is not sufficient to support a 20 percent rating.  

The Board acknowledges the Veteran's complaints of pain and other limitations and notes he is competent to report his symptoms.  Layno.  As set forth, his complaints of difficulty walking and standing are attributed to nonservice-connected disability and the Board does not find adequate pathology to support a finding of severe disability, even when considering these complaints.  At no time during the appeal period has the left foot callus been more than 10 percent disabling and staged ratings are not warranted.  Fenderson.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The September 2015 VA examiner indicated that the condition did not impact his ability to work and as such, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is granted.  

For the period since July 13, 2014, entitlement to an evaluation greater than 10 percent for a left foot callus is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


